305 F.2d 375
William D. RINCE, Appellant,v.Otto C. BOLES, Warden, West Virginia State Penitentiary, Appellee.
No. 8614.
United States Court of Appeals Fourth Circuit.
Argued June 12, 1962.Decided June 14, 1962.

Fred N. Sigman, Jr., Asheville, N.C.  (Court-assigned counsel), for appellant.
William D. Rine, pro se, on brief.
Andrew J. Goodwin, Asst. Atty. Gen. of West Virginia (C. Donald Robertson, Atty. Gen. of West Virginia, on brief), for appellee.
Before HAYNSWORTH and BRYAN, Circuit Judges, and LARKINS, District judge.
PER CURIAM.


1
Upon the memorandum opinion of the District Judge, 206 F. Supp. 380, dated January 29, 1962, and considering, too, the decision of the Supreme Court of the United States in Gallegos v. Colorado, 82 S. Ct. 1209, the judgment of the District Court is affirmed.